Citation Nr: 1308373	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  08-16 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for residuals of renal and bladder cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force from December 1976 to December 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a July 2007 rating decision, the RO, pursuant to regulations governing the ratings of dysfunctions of the genitourinary system, reduced the disability rating assigned to the Veteran's service-connected residuals of renal and bladder cancer from 100 to 30 percent.  The Veteran appealed the RO's assignment of a 30 percent disability rating to the above-cited service-connected disability to the Board. 

In September 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at the RO in Waco, Texas.  A copy of the hearing transcript has been associated with the claims file.  In February 2012, the Board remanded this case.  

As noted in the Board's prior remand, the issues of whether new and material evidence has been received to reopen previously denied claims for service connection for spinal meningitis, bronchitis (claimed as pneumonia), migraine headaches, and shingles, each to include as secondary to the service-connected residuals of renal and bladder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Overall, the Veteran's residuals of renal and bladder cancer were manifested by nocturia of about 5 times per night and urine leakage or accidents which caused replacement of undergarments up to 2 times per day, but not more.

CONCLUSION OF LAW

The criteria for a 40 percent rating for residuals of renal and bladder cancer have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.115, Diagnostic Code 7528-7500 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A VCAA letter was sent in November 2006.  This indicated the type of evidence and information needed to substantiate the claim and apprised the Veteran of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess.

The Veteran has been afforded a hearing before an Acting Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims ("the Court") held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determination or the elements that were lacking to substantiate the claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ also sought to specifically seek to identify any pertinent evidence not currently associated with the claim and the Veteran also Veteran volunteered his history.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Regarding the duty to assist, the Veteran's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  There is no objective evidence indicating that there has been a material change in the service-connected disability since the Veteran was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by the record.  These examinations are adequate as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examinations in this case are adequate upon which to base a decision.  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Furthermore, the Board remanded this case for an additional examination which was conducted in March 2012.  In obtaining this additional medical comment, the Board is satisfied there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board, itself, commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", though not "exact", compliance with a remand directive).

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims ("the Court") found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran seeks a disability rating in excess of 30 percent for his service-connected residuals of renal and bladder cancer. He maintains that because he has voiding dysfunction that necessitates changing pads several times a day, an increased rating is warranted.  (Transcript (T.) at page (pg.) 5)).  He contends that his primary residuals of his renal and bladder cancer are voiding dysfunction.

The RO has assigned the Veteran's service-connected residuals of renal and bladder cancer a 30 percent disability rating pursuant to 38 C.F.R. § 4.115b, Diagnostic Codes 7528-7500.  

Under 38 C.F.R. § 4.115b, removal of one kidney warrants a minimum evaluation of 30 percent disabling under that code, or it is rated as renal dysfunction under 38 C.F.R. § 4.115a if there is nephritis, infection, or pathology of the other kidney.  The Veteran has had a kidney removed.

The Rating Schedule provides a 100 percent rating for malignant neoplasms of the genitourinary system. 38 C.F.R. § 4.115b, Diagnostic Code 7528.  It is noted that following cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examinations shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis the disability should be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Id.

Voiding dysfunction is rated based on symptoms of urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Evaluation under urine leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  38 C.F.R. § 4.115a.  When there is leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  Id. 

Urinary frequency encompasses ratings ranging from 10 to 40 percent.  38 C.F.R. § 4.115.  A 40 percent rating contemplates a daytime voiding interval less than one hour, or awakening to void 5 or more times per night.  Id. 

Obstructed voiding includes ratings ranging from noncompensable to 30 percent.  Thus, these criteria would not yield the Veteran a higher disability rating than the currently assigned 30 percent disability rating. 38 C.F.R. § 4.115.   So, this code does not provide a higher rating.

In this case, the Veteran's rating is based on his residual voiding dysfunction.  

Turning to the evidence of record, the Veteran was afforded a VA examination in March 2007.  At that time, it was noted that the Veteran was taking Flomax.  Physical examination revealed that the Veteran had a normal penis and testes.  There was fullness in the left side of the scrotom which was soft and transmitted light.  There was no tenderness or apparent swelling and there were no masses.  The Veteran had a slightly enlarged prostate with a small nodule of the right (a biopsy of which was benign).  The diagnoses were status post recurrent transitional cell cancers of the bladder and kidney with local resections and left nephrectomy; status post chemotherapy on two occasions with the last recurrent in July 2006; bladder neck dysfunction due to enlarged prostate and aggravated by the use of decongestant medications; and mild erectile dysfunction not related to surgery or cancer.  The examiner stated that the Veteran's enlarged prostate was as likely as not the cause of his urinary frequency and nocturia.  

Private medical records showed that the Veteran kept a daily diary regarding his voiding during mid-2007.  On average, he reported that he urinated 11-12 times in a 24 hour period with 4-5 times occurring at night.  He reported having a maximum of two accidents during the day and one at night.  He reported urinary urgency.

In January 2009, the Veteran was afforded another VA examination.  At that time, the Veteran complained of frequency of urination (i.e., the Veteran complained of urinary frequency) that averaged 6 to 7 times a day and 3 to 5 times at night as well as urgency and occasional leakage (i.e., the Veteran related that he had urgency and occasional leakage that occurred 1 time every 2 months as residuals of his renal and bladder cancer.  The Veteran reported that he did not use pads during the day, but did use them at night.  The voiding dysfunction was noted to be a residual of the cancer, which did not affect his occupation.

In September 2010, the Veteran testified at a Board hearing.  At that time, the Veteran reported that he did use pads during the day, the women's mini pad variety.  He stated that it was not a big deal as long as he remained near a bathroom.  He related that he changed them about two times during the day and then once or twice at night.

In a November 2010 statement, K. A. G., M. D., the Veteran's long time physician, stated that the Veteran's [urinary] symptoms "[c]ould be related to an enlarged prostate or may, indeed, be an overactive bladder which could be secondary to the chemotherapy he has received in the past."  The physician reported that the bladder emptied completely.  The physician also stated that the Veteran did not have any evidence of recurrence of his tumors.

In March 2012, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran had a voiding dysfunction which caused urine leakage.  It was noted that the Veteran carried a urinal with him to work.  He had urge incontinence and voided between 1-2 hours.  The Veteran had not been wearing absorbent padding for the past year during the daytime, but did wear it at night.  Once every 2-3 weeks, he had incontinence at night and would change his absorbent padding.  He had nocturia 4 times per night.  He drank beverages close to bedtime.  The examiner also indicated that the Veteran obstructed voiding, but stated that the Veteran did not have a slow or weak stream or a markedly decreased stream.  It was noted that the Veteran did not have a history of recurrent symptomatic bladder or urethral infections.  The Veteran did not have a neurogenic or severely dysfunctional bladder or bladder injury.  He had excision of bladder tumors and treatment, including with chemotherapy with resection of the left ureters with a bladder stump.  Currently, the Veteran did not have any complications or treatment due to the cancer.  The Veteran's ability to work was not impacted.

Thus, overall, the Veteran has residual voiding dysfunction with urgency, frequency, and leakage.  He intermittently wears pads during the day, but wears them at night.  He occasionally has accidents which require the pads to be changed at night. He voids every 1-2 hours during the daytime and then voids about 4-5 times per night.  The Board notes that the Veteran has been somewhat inconsistent regarding his incontinence reports, but overall, these are the most reliable findings.

The Board finds that the Veteran meets the criteria for a 40 percent rating under either voiding dysfunction based on urine leakage or urinary frequency.  With regard to urine leakage, when there is leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  In this case, the Veteran sometimes wears mini pads and sometimes does not.  However, his voiding journal reflects approximately 2 leakage accidents during the daytime.  Thus, while he does not always wear the padding, his condition is such that had he been wearing it, two changes would be required or the undergarments would need to be changed 2 times.  With regard to urinary frequency, he voids about 4-5 times per night.  He also occasionally has accidents, so the voiding more nearly approximates the required 5 times.  

A higher 60 percent rating is not warranted because the Veteran does not wear absorbent materials which must be changed more than 4 times per day.  His reported accidents during the daytime did not exceed two times.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the Evidence supports a higher rating of 40 percent.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's residuals of renal and bladder cancer disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  The Veteran has not had frequent hospitalizations and the VA examiners have repeatedly indicated that there is not impact on his employment.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a 40 percent rating for residuals of renal and bladder cancer is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


